Citation Nr: 0031229	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-09 589	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, L3-4 and L4-5 and compression 
fracture of T11, currently assigned a 30 percent evaluation.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1961 to May 1965.

2.	On October 12, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died on June [redacted], 
2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
      JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 3 -


